DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Drawings filed 11/09/2017 are considered new matter and are not entered. Moreover, the objection to the tailgate is maintained. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 13-15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over McGarrah (US 5,924,615) in view of Walker (US 1,483,624).
Regarding claim 11, McGarrah discloses a container capable of being integrated into a tailgate of a motor vehicle, comprising: a container lower part (28); and a single unitary container cover (24) which is connected to the container lower part for a selective opening and closing of the container lower part, where the container cover is switchable between an open position and a closed position. See Figs. 1-3. McGarrah also discloses a joint arrangement (40) attaching the container cover to the lower 
Walker, which is drawn to a joint arrangement, discloses a joint arrangement (Fig. 3), the joint arrangement including at least three joints (14, 17, 19) and at least two jointed arms (15, 18) connecting between the at least three joints. See Fig. 2. This joint allows a cover to be arrangeable at at least two different distances relative to another part such that a height of the item is adjustable, and the item is pivotably switchable via the joint arrangement between different positions at each of at least two different distances, the joint arrangement includes a first jointed arm (15) and a second jointed arm (18), the first jointed arm is pivotally connected to the container cover by a first joint (14), the second jointed arm is pivotally connected to the container lower part by a second joint (17), andPage 2 of 7Application No. 14/781,274Attorney Docket No. 095309.68223US the first jointed arm is pivotally connected to the second jointed arm by a third joint (19) of the at least three joints, and the joint arrangement is adjustable between a first position, a second position, and a third position, with a cover (20) being in an open position when the joint arrangement is in the first position, and with the cover being in the closed position when the joint arrangement is in a second and third positions. Also, the joint arrangement is at least partly receivable within a container. See Figs. 1-3. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use the joint arrangement of Walker in the container of McGarrah in order to allow for the cover to extend to different heights, and thus allowing for accommodation of different sized objects. 

Regarding claim 14, McGarrah, as modified above, discloses the container having a greater height in the second position of the joint arrangement than in the third position. See Walker, Figs. 1-3.
Regarding claim 15, McGarrah, as modified above, discloses the joint arrangement being a folding hinge. See Walker, Figs. 1-3.
Regarding claim 21, each of the at least two jointed arms are foldable around the third joint. See Walker, Figs. 1-3.

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over McGarrah and Walker as applied above in further view of Clements (2,070,511). 
Regarding claim 16, McGarrah, as modified above, does not disclose a stop. Clements, which is drawn to a joint, discloses the joint arrangement including a stop element (16). See Fig. 6. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use a stop, as disclosed by Clements, on the joint of McGarrah, as modified above, in order to prevent the joint from surpassing a desired point. 

Regarding claim 18, the stop (16) is disposed on the joint arrangement. See Clements, Fig. 6.

Response to Arguments
Applicant’s arguments, filed 5/12/2021, have been fully considered but they are not persuasive. Applicant argues that Walker does not disclose a joint arrangement that extends two different heights. The Office respectfully disagrees. Although hinge (8) of Walker does prevent some movement, it is the Office’s position that in Figs. 3 and 4 there shows at least two different heights. Moreover, Walker discloses that hinge (8) uses pins (12) “so as to be capable of easy withdrawal.” See ll. 55-58. As such, the cover (9) is capable of a number of different heights and distances.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK J BATTISTI whose telephone number is (571)270-5709.  The examiner can normally be reached on 9:00 am - 5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEREK J BATTISTI/Primary Examiner, Art Unit 3734